    Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 1 of 25 PageID #:595




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    STEVEN R.,

                 Plaintiff,
                                                      No. 19 CV 388
            v.
                                                      Magistrate Judge McShain
    ANDREW SAUL,
    COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

                          MEMORANDUM OPINION AND ORDER1

       Plaintiff, Steven R., moves for reversal and remand of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for

disability benefits [16, 17]2. The Commissioner has filed a response brief, asking this

Court to affirm the Commissioner’s decision [24]. Plaintiff has filed his reply [25]. For

the following reasons set forth below, plaintiff’s motion for summary judgment is

granted and the Commissioner’s motion to affirm is denied.

                                 I. Procedural History

       Plaintiff applied for supplemental security insurance benefits (“SSI”) on

December 31, 2014, alleging an onset date (“AOD”) of January 1, 2013 (R. 15, 59, 72,




1 On February 25, 2019, by consent of the parties and pursuant to 28 U.S.C § 636(c) and Local
Rule 73.1, this case was assigned to this Court for all proceedings, including entry of final
judgement [11, 13].
2 Bracketed numbers refer to entries on the district court docket. Referenced page numbers

are taken from the CM/ECF header placed at the top of filings, except in the case of citations
to the Certified Copy of Administrative Record (“Record”), which use the Record’s original
page number and are delineated as (R.).
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 2 of 25 PageID #:596




160). Plaintiff’s claim and subsequent appeal for reconsideration were both denied (R.

15). Shortly thereafter, plaintiff filed a written request for a hearing in front of an

Administrative Law Judge (“ALJ”) (R. 15). Plaintiff and a Vocational Expert (“VE”)

testified at the hearing which was held on July 10, 2017 (R. 15, 30). On October 4,

2017, the ALJ issued a decision denying plaintiff’s application for supplemental

security income (R. 23). The Appeals Council declined to review the ALJ’s decision,

making it the final word from the Commissioner (R. 1-3). 20 C.F.R. § 416.1481.

                              II. Medical Background

      On October 22, 2008, plaintiff was seen by therapist Dr. Deena Nardi (R. 475-

76). Dr. Nardi indicated that plaintiff had Asperger-like behaviors, signs of anxiety

disorder, and chronic depression (R. 475). She also noted that he would benefit from

the programming at Cornerstone Services and had a 61 GAF score (R. 475-76).

      On August 19, 2014, plaintiff was examined by Thomas Lee, M.D., to evaluate

what plaintiff described as migraine headaches (R. 293). Plaintiff described the

severity of the headaches as a range from barely noticeable to “debilitating” and

admitted never seeing a neurologist or other physician for the headaches (Id.). Dr.

Lee noted the cause of plaintiff’s headaches was unclear and sent him for further

testing including an MRI (R. 296). The August 26, 2014 MRI showed no enhancing

mass or acute infarct; an increased CSF signal within the optic nerve sheath

bilaterally; and a mucosal retention cyst in the right sinus (R. 302, 309).

      Plaintiff visited his eye doctor, Samra Hashmi, M.D., on September 4, 2014 on

referral form his primary care physician for a fundus exam (R. 431). Upon



                                           2
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 3 of 25 PageID #:597




examination, plaintiff’s fundus was normal (R. 432). Dr. Hashmi recommended

plaintiff schedule a follow up appointment in two months and see a neurologist for an

evaluation and management with a spinal tap (R. 433). At plaintiff’s November 3,

2014 appointment with Dr. Hashmi, he complained of flashes or floaters and

headaches (R. 403). Dr. Hashmi referenced a pseudotumor cerebri and noted plaintiff

had yet to see a neurologist to confirm the diagnosis and treatment (R. 405).

      Plaintiff had an appointment with Thomas Hurley, M.D., a neurosurgeon, on

December 2, 2014, on consultation from Dr. Lee for headaches after plaintiff was told

he had an abnormal MRI and a pseudo tumor (R. 322-23). Dr. Hurley reported that

plaintiff’s history and presentation was “very atypical” for pseudotumor cerebri and

there was no history of even transient change of vision (R. 325). Dr. Hurley

recommended obtaining the ophthalmologist records and a referral to medical

neurology for a more definitive work-up for chronic headaches (Id.).

      Plaintiff was referred to neurologist Kathleen McCahill, M.D. for an evaluation

of his headaches. At his office visit with Dr. McCahill on December 19, 2014, plaintiff

described the severity of his pain from the headaches at a five out of ten (R. 337). Dr.

McCahill prescribed Depakote and referred plaintiff to psychiatry for a possible

autism spectrum disorder (R. 339). On January 27, 2015, plaintiff reported to Dr.

McCahill that the Depakote “did nothing at all” and that he was advised not to see a

psychiatrist by a case worker at the “disability place” (R. 342). Plaintiff described his

headaches as not more severe but may be more frequent (Id.). Dr. McCahill prescribed

Topamax for plaintiff (R. 344).



                                           3
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 4 of 25 PageID #:598




       In the function report that plaintiff completed on March 12, 2015, he indicated

that he suffers from chronic migraines that prevent him from “going out much” and

can be “debilitating” (R. 206, 213). Plaintiff reported that he spends his days reading

and watching television except for the days he goes out with his friends to the

ministry or to their meetings twice a week (R. 207). Plaintiff prepares “occasional”

meals for himself daily (R. 208). He is also capable of dusting, vacuuming and taking

out the garbage when asked by his grandmother (Id.). Plaintiff also stated that he

goes grocery shopping every other week (R. 209). Plaintiff enjoys reading, computer

games and watching television but needs to stop those activities if he feels headaches

coming on (R. 210). He spends time with others at religious activities three times a

week (Id.). He does not need to be reminded to go places and he does not need to be

accompanied (Id.). Plaintiff can pay attention for 20 minutes, finish what he starts,

follow written instructions “very well” and follow spoken instructions not as good as

written instructions (R. 211). He reported that he gets “along fine” with authority

figures but is uncomfortable with changes (R. 212).

       Plaintiff’s grandmother also filled out a function report dated March 13, 2015

in which she indicated that plaintiff lives with her, has chronic headaches and

Asperger’s (R. 218, 225). She described that during the day, plaintiff makes breakfast

and lunch, reads, is on the computer, and attends church (R. 219). His grandmother

also indicated that on a daily basis, plaintiff can prepare sandwiches, frozen dinners,

soup, pizza, and cereal (R. 220). She also reported that plaintiff is able to clean, sweep,

and take out the garbage when she asks him to (Id.). Plaintiff attends meetings for



                                            4
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 5 of 25 PageID #:599




church and goes to the store, and he is capable of going out alone (R. 221). She also

checked that plaintiff can drive but does not have a car (Id.). Plaintiff grocery shops

every other week (Id.). He is capable of counting change and handling a savings

account but not paying bills or using a checkbook (Id.). His grandmother stated that

plaintiff “loves to read,” plays computer games, and watches television (R. 222). He

also goes to meetings with friends two to three times a week at the church community

center (Id.). Plaintiff’s grandmother reported that he was “very good” at following

written instructions but had “some trouble” following spoken instructions (R. 223).

He gets along “good” with authority figures (R. 224).

      On April 15, 2015, plaintiff was seen at PCP Primary Care by William Imlach,

D.O. as a new patient (R. 353). The report noted that plaintiff has a history or

Asperger’s syndrome which affects his social interactions – his ability to hold a job

for longer than a few months, because he has difficulty adjusting to new situations

and does not have initiative (R. 353). It was also noted that plaintiff does not have

cognitive deficits and is able to clean himself, eat, and grocery shop (Id.). The report

also discussed plaintiff’s history of headaches that are worse in the morning and ease

up during the day after he uses aspirin (Id.). Plaintiff was referred for a psychology

evaluation and testing and placed on topiramate (R. 355).

      On May 27, 2015, plaintiff presented to Dr. Imlach for a follow-up appointment

(R. 385). Plaintiff reported that the topiramate did not help and he has daily

headaches (Id.). Dr. Imlach reported that plaintiff’s October 2014 MRI was negative

and that he was under the care of a neurologist and had an appointment with a



                                           5
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 6 of 25 PageID #:600




psychologist in July (Id.). Plaintiff also reported he continued to have difficulty with

social interaction and concentration (Id.). Dr. Imlach discontinued topiramate and

began amitryptiline (R. 386). Dr. Imlach reported that the diagnosis of “spectrum

disorder appear[ed] accurate” and that plaintiff had a “small” likelihood of getting

and holding a job (R. 387).

      Plaintiff underwent a mental status examination by John R. Brauer, Psy.D. on

June 17, 2015 (R. 361). Dr. Brauer recounted that plaintiff described a long history

of anxiety around other people due to being bullied and picked on as a child and that

plaintiff was diagnosed with Asperger’s at Cornerstone services in 2010 or 2011 (Id.).

Dr. Brauer noted that plaintiff expressed an interest in social interaction but that he

isolated due to anxiety about people disliking him and picking on him (Id.). Dr.

Brauer discussed that plaintiff attended mainstream classes, typically earning

grades of Cs and Ds, and that plaintiff attributed his doing best with teachers he

liked, and worst with teachers he disliked (R. 362). Dr. Brauer recounted plaintiff’s

work experience and that he was fired for “working too slowly” (Id.). Dr. Brauer

discussed that plaintiff lives with his grandmother and uncle, spends his time reading

in his room, does minimal chores when asked, and is moderately socially active at his

twice weekly church meetings (Id.).

      Dr. Brauer also completed a mental status exam and described that plaintiff

denied a history of suicide but wondered what was the point of his minimalist life (R.

363). Plaintiff’s concentration and attention was within normal limits; his general

fund of knowledge was grossly intact; his capacity for abstraction was reasonably well



                                           6
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 7 of 25 PageID #:601




developed; and his judgment was grossly appropriate for simple situations (Id.). Dr.

Brauer diagnosed plaintiff with social anxiety disorder and persistent depressive

disorder (R. 364).

      On June 29, 2015, state medical consultant, Kirk Boyenga, M.D., reviewed

plaintiff’s record (R. 59-69). Dr. Boyenga determined that plaintiff had mild

limitations in activities of daily living; moderate difficulties in maintaining social

functioning; mild difficulties in maintaining concentration, persistence or pace; and

no episodes of decompensation (R. 64). Dr. Boyenga explained that plaintiff

experienced affective and anxiety disorders but there was no documentation of

inpatient, hospital or outpatient psychiatric treatment (R. 67). Dr. Boyenga

referenced a single visit concluding presence of Asperger’s syndrome but with the

need for further assessment and also some physical problems (Id.). He found plaintiff

was capable of performing simple and detailed tasks (Id.).

      James Hinchen, M.D., the state’s medical consultant, reviewed plaintiff’s

record on June 30, 2015 (R. 59-69). Dr. Hinchen noted that plaintiff has a history of

chronic migraines since he was a child and uses Topiramate and aspirin to decrease

the pain (R. 63). Dr. Hinchen noted there was “minimal medical intervention” with

regards to plaintiff’s chronic migraine headaches (Id.).

      On July 8, 2015, plaintiff saw Dr. Imlach where it was reported that plaintiff

was prescribed amitriptyline but that his headaches persisted (R. 382). Plaintiff woke

up with headaches but had no problem falling asleep (Id.). Plaintiff’s headaches

occurred mostly in the morning and he took aspirin which decreased the intensity



                                          7
    Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 8 of 25 PageID #:602




(Id.). Dr. Imlach stopped plaintiff on amitriptyline, started him on metoprolol

succinate, and referred him to a neurologist and ophthalmologist (R. 384).

         Plaintiff saw his neurologist, Dr. McCahill, on September 4, 2015 for a follow

up appointment where he described daily, excruciating, and disabling headaches that

the prescribed medication did not help (R. 367). Dr. McCahill reviewed plaintiff’s MRI

which showed CSF density in the optic sheath bilaterally but also noted that plaintiff

was seen by an ophthalmologist who assured him there was nothing wrong with his

eyes (R. 369). Dr. McCahill asked plaintiff to take Depakote and metoprolol together

(Id.).

         On September 8, 2015, plaintiff completed another function report wherein he

described “excruciating migraines” that limit his ability to leave the house (R. 238-

45). During the day he does recreational things like watching television and reading

(R. 239). Plaintiff reported that he prepares his own meals – sandwiches, frozen

dinners, ramen – on a daily basis (R. 240). He will clean and do other household

chores one to two times per week with verbal reminders (Id.). Plaintiff stated he is

capable of going outside alone but does not drive because he does not have a car (R.

41). He reported that he goes grocery shopping once a week and is capable of paying

bills, counting change, handling a savings account and using a checkbook (Id.).

Plaintiff described his hobbies as reading, watching television, and playing video

games but that his migraines can interfere with these activities (R. 242). Plaintiff

also goes to religious meetings three times a week but described that his migraines

interfere with him attending the meetings “sometimes” (R. 242-43). Plaintiff follows



                                            8
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 9 of 25 PageID #:603




written instructions “very well” and spoken instructions “well” (R. 243). He also gets

along “fine” with authority figures (R. 244).

      Also, on September 8, 2015, plaintiff’s grandmother filled out a second function

report wherein she stated that plaintiff’s headaches keep him in his room most of the

day (R. 247-54). She reported that he watches television, reads, and grocery shops

when he is able (R. 247, 250-51). Plaintiff prepares simple meals on his own on a daily

basis (R. 249). He also cleans and does the dishes when his grandmother asks as long

as his headache is “not bad” (Id.). His grandmother indicated that he goes out three

times a week if his “headaches don’t interfere with church” and that friends drive him

because plaintiff does not have a car (R. 250-51). Plaintiff is able to count change and

handle a savings account but is not able to pay bills or use a checkbook and his

grandmother explained that he does not have bills or a checkbook (R. 250). Plaintiff

is “good” at following both written and spoken instructions (R. 252). She also

indicated that plaintiff has no problems getting along with family and friends (R. 252)

and gets along “very good” with authority figures (R. 253). Plaintiff handles changes

in routine “pretty well” but stress is “sometimes a problem” according to his

grandmother (R. 253).

      Dr. Imlach saw plaintiff for a follow-up appointment regarding management

of his headaches on September 9, 2015 (R. 379). Dr. Imlach noted that Plaintiff

reported worsening headaches over the previous two years but no acute change

recently (Id.). Dr. Imlach continued plaintiff on divalproex and weened him off of

metoprolol (R. 381).



                                           9
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 10 of 25 PageID #:604




       Plaintiff saw Dr. McCahill on December 4, 2015 for a routine follow up visit

and described continuing to have daily headaches, some severe (R. 422). Dr. McCahill

noted that plaintiff was positive for headaches but was negative for all other systems

reviewed (R. 423). Dr. McCahill recommended that plaintiff be seen at a headache

clinic, he was given the name of one, and discharged from her care with instructions

to return if symptoms worsen of fail to improve (R. 422, 424).

       At the reconsideration level, Ellen Rozenfeld, Psy.D., reviewed plaintiff’s

record on December 19, 2015 (R. 72-82). Dr. Rozenfeld determined that plaintiff had

the medically determinable impairments of migraine (non severe), anxiety disorder

(severe), and affective disorder (severe) (R. 77). She opined that plaintiff’s restrictions

of activities of daily living were mild; difficulties in maintaining social functioning

were moderate; difficulties in maintaining concentration, persistence or pace were

mild; and he had no episodes of decompensation (Id.). Dr. Rozenfeld found that there

was “no clinical evidence to support material change” to the initial determination and

that while plaintiff’s mental impairment is severe, it does not meet or equal the

listings as they impose no more than moderate limitations (R. 78).

       On January 6, 2016, plaintiff had an appointment with Dr. Imlach (R. 437-39).

Plaintiff reported that his headaches persisted, he stopped all his medication because

none of them worked, and he was advised by his neurologist to seek a second opinion

from a headache specific neurologist (R. 437). Dr. Imlach reported plaintiff’s “Active

Problems” as Asperger syndrome, headaches, and migraines (Id.). Dr. Imlach’s plan




                                            10
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 11 of 25 PageID #:605




for plaintiff included a neurological referral/consult second opinion at a headache

clinic and to continue Excedrin (R. 439).

       On June 7, 2017, Dr. Imlach prepared an RFC questionnaire on plaintiff (R.

471-73). Dr. Imlach stated that he began treating plaintiff on April 15, 2015 and that

plaintiff was diagnosed with Asperger’s syndrome and migraine headaches (R. 471).

Dr. Imlach described plaintiff’s prognosis as “poor” and the sign and symptoms of his

impairments as pain, impaired concentration, anxiety, and cognitive impairment

(Id.). Plaintiff’s pain was described as intractable migraine headaches resulting in

dull, pain in head (Id.). The factors that precipitated plaintiff’s pain consisted of

changing weather, movement/overuse, stress, heat, fatigue, cold, humidity, and

allergy (Id.). Dr. Imlach noted that plaintiff underwent MRI testing showing an

increase in CSF fluid (R. 472). Dr. Imlach also checked that plaintiff’s description of

his pain was credible; emotional factors contribute to the severity of his symptoms

and functional limitations; concentration and attention are constantly impacted by

plaintiff’s pain; and plaintiff is severely limited in his ability to deal with work stress

(Id.). Plaintiff experienced dizziness and drowsiness while on medication (Id.). Dr.

Imlach opined that plaintiff did not have the ability to work in a competitive

environment on a full-time basis because plaintiff Asperger’s syndrome leads to

“profound communicative impairments” and neurocognitive dysfunction (Id.). Dr.

Imlach checked that plaintiff would need to lie down during the work shift and that

he would be absent more than three times a month (Id.).




                                            11
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 12 of 25 PageID #:606




                                      III. Hearing

       At the July 10, 2017 hearing before the ALJ, plaintiff, represented by counsel,

testified that his date of birth is October 3, 1985 and that he lives with his

grandmother and uncle in a townhouse (R. 35). Plaintiff stated he graduated from

high school and has a driver’s license (R. 36). Plaintiff testified that he served in the

military for four months and was medically discharged (R. 36).

       Plaintiff testified that he worked at Walmart in 2007 or 2008 for about a year

stocking shelves but was terminated for slowness (R. 37, 49). Plaintiff stated that he

cannot work because he experiences “severe headaches” and he is “very shy” (R. 38,

40).

       Plaintiff explained that he saw a neurologist, Dr. Kathleen McCahill, but

stopped a few years ago because she could no longer help him with his headaches (R.

38). Plaintiff continues to see his primary care physician, Dr. Imlach, who used to

prescribe medication for the headaches but no longer does because “they [don’t] work”

(R. 38-39, 51). The only medication plaintiff testified that he takes is over-the-counter

(R. 39). Plaintiff wakes up with headaches that vary in severity but can be

“debilitating” about four times a week (R. 39-40). Plaintiff stated that the pain is

located on the right side of his head around his ear (R. 40). On days like that, plaintiff

testified that he stays in his room all day and takes Excedrin (Id.). Plaintiff stated

that his last visit to the emergency room for his headaches was in February 2016; he

underwent a CT scan and was prescribed medication that did not help (R. 51-52).




                                           12
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 13 of 25 PageID #:607




      Plaintiff testified that he “rarely” drives because he does not have a car and

that his grandmother drove him to the hearing (R. 43). He is able to make a “very

simple” breakfast and lunch for himself and sometimes helps his grandmother cook

(Id.). Plaintiff stated that he helps clean up after meals, can wash dishes, and helps

clean the house under his grandmother’s direction by sweeping, vacuuming, dusting,

and straightening up but he does not do his own laundry (R. 43, 45, 50). Plaintiff goes

grocery shopping with his grandmother (R. 46).

      Plaintiff also testified that he knows how to use a computer but does not keep

in touch with people through email or Facebook (R. 45). His hobbies include reading

historical fiction, playing videogames and watching Jeopardy (R. 46-47). Plaintiff has

friends that he sees at meetings at a religious hall twice a week for about 90 minutes

to two hours (R. 46, 48). He testified that his migraines can be so bad on certain days

that he misses these meetings two to four times a month (R. 48, 50).

      During the hearing, the VE testified that plaintiff’s past work as a store laborer

was classified as medium and unskilled (R. 53). The ALJ provided the VE with a

number of hypothetical limitations in order to determine plaintiff’s employment

prospects (R. 53-55). The ALJ asked first whether work was available for a 29-year-

old individual, with a high school education and work experience as a store laborer;

no exertional limits but avoid concentrated exposure to noise, avoid concentrated

exposure to pulmonary irritants, such as fumes, odors, dust, and gases and poorly

ventilated areas; work limited to simple, routine, repetitive tasks; work performed in

a work environment free of fast-paced production requirements, involving only simple



                                          13
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 14 of 25 PageID #:608




work-related decisions, and with few, if any, work place changes; and brief and

superficial interaction with the public, and only brief, superficial interaction with

coworkers (R. 53-54). Under such a hypothetical, the VE testified that plaintiff’s past

work would be eliminated (R. 54). But the VE testified that there are medium,

unskilled jobs in the national economy that could be performed such as machine

feeder, hand packager, and lamination assembler (Id.). If, for one third of the day, the

individual required extra supervision and would have to be redirected to stay on task,

then they would not be able to perform those jobs (R. 55-56).

      The ALJ’s second hypothetical individual was a 29-year-old individual with a

high school education and experience as a store laborer; no exertional limitations;

avoid concentrated exposure to a noisy environment; avoid concentrated exposure to

pulmonary irritants, such as fumes, odors, dust, and gases, as well as poorly

ventilated areas; work limited to simple, routine, repetitive tasks, performed in a

work environment free of fast-paced production requirements, involving only simple,

work-related decisions, and with few, if any, workplace changes; only brief, superficial

interaction with the public, coworkers, and supervisors; and would miss work three

days a month (R. 54-55). The VE testified that this hypothetical individual would not

be capable of sustaining or maintaining any competitive work (R. 55).

                               IV. The ALJ’s Opinion

      On October 4, 2017, the ALJ, following the five-step sequential evaluation

process, determined that plaintiff was not disabled (R. 23). At Step One, the ALJ




                                          14
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 15 of 25 PageID #:609




found that plaintiff had not engaged in substantial gainful activity since December

31, 2014 (R. 17).

      At Step Two, the ALJ found that plaintiff had two severe impairments: anxiety

disorder and depression (R. 17). At this step, the ALJ also considered plaintiff’s

headaches including their effect on his functioning and determined plaintiff did not

have any severe physical impairments (R. 17-18). In doing so, the ALJ reviewed

plaintiff’s occasional emergency room visits for headache symptoms but noted he has

not been hospitalized for this problem (R. 17). The ALJ discussed that plaintiff’s

imaging studies showed no evidence of tumor or demyelinating disease and his

neurologic exam was normal (Id.). Plaintiff’s MRI dated August 26, 2014

demonstrated no intracranial lesion, prominent arachnoid space along convexity and

no hydrocephalus (R. 17-18). The ALJ also discussed that plaintiff’s ophthalmologist

found nothing wrong with his eyes (R. 18). The ALJ reviewed plaintiff’s testimony

about his headaches and medication as well (Id.).

      The ALJ reviewed the state medical consultant, James Hinchen, M.D.’s,

opinion that plaintiff had a history of chronic migraines since he was a child and used

Topiramate and Aspirin to decrease the pain; there was minimal medical

intervention, and thus Dr. Hinchen determined plaintiff had no severe physical

impairment (R. 18). The ALJ found this opinion consistent with the evidence and

adopted the findings (Id.). Although the ALJ noted that he did place restriction on

his RFC based on his headaches and in doing so, adopted state medical consultant,




                                          15
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 16 of 25 PageID #:610




Dr. Greco’s opinion of December 21, 2015 that plaintiff avoid concentrated exposure

to noise and pulmonary irritants (Id.).

      At Step Three, the ALJ determined that plaintiff’s impairment or combination

of impairments did not meet or medically equal the severity of an impairment listed

in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and

416.926) (R. 18). The ALJ discussed plaintiff’s consultative examination with John

Brauer, Psy.D. on June 17, 2015, wherein plaintiff described a long history of anxiety

around other people due to being bullied and picked on throughout his childhood (Id.).

Plaintiff was diagnosed with Asperger’s at an intake interview at Cornerstone

Services based on his social anxiety (Id.). The ALJ noted that Dr. Bauer diagnosed

plaintiff with social anxiety disorder and persistent depressive disorder (Id.).

      The ALJ next discussed that plaintiff’s mental impairments, singly and in

combination, did not meet or medically equal the criteria of listings 12.04 and 12.06

(R. 18). In doing so, the ALJ analyzed the paragraph B criteria and determined they

were not satisfied because plaintiff’s mental impairments did not cause at least two

“marked” limitations or one “extreme” limitation (R. 18 – 20).

      First, the ALJ determined that plaintiff had moderate limitations in

understanding, remembering or applying information (R. 18). The ALJ discussed that

plaintiff obtained C’s and D’s in school for most courses which he attributed to doing

best with teachers he liked and worst with teachers he disliked (R. 19). At a

September 9, 2015 visit for his headaches, the ALJ reviewed that plaintiff’s short

term memory was intact (Id.). Thus, the ALJ concluded that the record did not



                                          16
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 17 of 25 PageID #:611




establish marked limitation because there was no indication of cognitive deficits or

impairment memory loss (Id.).

      Second, the ALJ found that plaintiff had moderate limitations in interacting

with others (R. 19). The ALJ discussed plaintiff’s psychological consultative

examination wherein plaintiff reported interest in social interaction but stated his

isolation was due to anxiety about people not liking him and picking on him rather

than from a lack of desire or interest in social interaction (Id.). The ALJ noted that

according to plaintiff’s grandmother, he stays in his room listening to headphones

and that he gets along “very good” with authority figures (Id.). The ALJ also discussed

that plaintiff is able to maintain social interaction and provided examples such as

attending church meetings twice a week, having friends, having a girlfriend, going to

the church community center, and to the grocery store (Id.). Based on these moderate

limitations, the ALJ limited plaintiff to only brief and superficial interaction with the

public, co-workers and supervisors (Id.).

      Third, the ALJ concluded that plaintiff had moderate limitations in

concentration, persistence and pace (R. 19). The ALJ relied on Dr. Brauer’s opinion

that plaintiff’s concentration and attention appeared to be within normal limits as

evidenced by his performance on digit span, serial sevens, and simple arithmetic

problems (Id.). The ALJ also discussed that the activities that plaintiff performs such

as reading and playing games on his computer show his ability to concentrate and

pay attention (Id.). Additionally, plaintiff’s grandmother reported that he handles

changes in routine “pretty well” and stress is “sometimes a problem” (Id.). The ALJ



                                            17
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 18 of 25 PageID #:612




took this into account and found that plaintiff could work in a place with few, if any,

workplace changes (Id.). The ALJ also discussed plaintiff’s firing from his jobs

because he was “too slow” and a September 9, 2015 visit for his headaches where it

was noted that plaintiff had a normal attention span (Id.). The ALJ determined that

plaintiff retained sustained concentration necessary for simple, routine and

repetitive tasks performed in a work environment free of fast paced production

requirements; involving only simple, work-related decisions; and with few, if any,

work place changes (Id.).

      Fourth, the ALJ determined that plaintiff had no limitations in his ability to

adapt or manage himself (R. 19). But, the ALJ limited him to work with few, if any,

work place changes (Id.).

      Next, the ALJ reviewed state medical consultant Kirk Boyenga, PhD.’s June

29, 2015 determination that plaintiff had mild limitation in activities of daily living,

moderate limitation in social functioning, mild limitation in concentration,

persistence or pace with no episodes of decompensation (R. 19). The ALJ also

discussed that Dr. Ellen Rozenfeld, PsyD, came to the same conclusion after her

December 19, 2015 review of plaintiff’s record (Id.). The ALJ explained that Dr.

Rozenfeld determined plaintiff’s ability to carry out very short and simple

instructions was not significantly limited; his ability to maintain attention and

concentration for extended periods was moderately limited; his ability to perform

activities within a schedule, maintain regular attendance, and be punctual was not

significantly limited; and his ability to work in coordination with or in proximity to



                                          18
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 19 of 25 PageID #:613




others and with the general public is moderately limited (R. 19-20). The ALJ gave

great weight to Drs. Boyenga and Rozenfeld’s opinions because they are mental

health specialists whose opinions were supported by the objective evidence of record

and the evidence received later into the record would not alter the consultants’

findings concerning plaintiff’s mental functioning (R. 20).

       Next, the ALJ reviewed the October 22, 2008 letter from Deena Nardi, PhD,

that plaintiff could perform all functions with training supportive counseling and new

coping skills (R. 20). Dr. Nardi assessed plaintiff with Aperger’s syndrome and a

global assessment of functioning (“GAF”) of 61 (GAF of 61-70 is mild symptoms; GAF

of 51-60 is moderate symptoms) (Id.). The ALJ gave this opinion some weight because

it was at “the cusp on mild-moderate” but after listening to plaintiff’s testimony, the

ALJ determined plaintiff had mostly moderate limitations (Id.).

       The ALJ determined plaintiff’s mental impairments did not cause at least two

“marked” limitations or one “extreme” limitation, so the paragraph B criteria were

not satisfied (R. 20). The ALJ also found that the paragraph C criteria were not

satisfied (Id.).

       Before continuing to Step Four, the ALJ reviewed the record and determined

that plaintiff had the RFC to perform a full range of work at all exertional levels but

with the nonexertional limitations of avoiding concentrated exposure to noise,

pulmonary irritants (fumes, odors, dusts and gases) and poorly ventilated areas;

limited to work that involves simple, routine and repetitive tasks; performed in a

work environment free of fast paced production requirements; involving only simple,



                                          19
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 20 of 25 PageID #:614




work-related decisions; and with few, if any, work place changes; and only brief and

superficial interaction with the public, co-workers and supervisors ((R. 20). The ALJ

found that plaintiff’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms, but his statements concerning the intensity,

persistence and limiting effects of the symptoms were not entirely consistent with the

medical evidence and other evidence in the record (R. 21).

      The ALJ reviewed plaintiff’s grandmother’s functional report dated March 13,

2015 wherein she indicated he had Asperger’s syndrome and chronic headaches but

did not check any boxes related to functional limitations (R. 21). Plaintiff’s

grandmother did report that he could use a computer, go to church, read, go grocery

shopping, and perform household chores (Id.). Her September 2015 information was

similar to her prior report (Id.). The ALJ considered plaintiff’s grandmother’s reports

in the context of plaintiff’s mental limitations and found that it was consistent with

his finding that plaintiff had no physical limitations (Id.).

      Next, the ALJ reviewed Dr. Imlach’s medical source statement dated June 7,

2017, noting that plaintiff would miss more than three days of work a month (R. 21).

The ALJ gave little to no weight to Dr. Imlach’s opinion because the limitations were

not supported by the objective evidence, including the doctor’s own treatment notes

(Id.). The ALJ explained that Dr. Imlach stated plaintiff had impaired concentration,

anxiety and cognitive impairment, and that plaintiff’s concentration and attention

are constantly impacted by his pain and fatigue (Id.). However, the ALJ also

explained that Dr. Imlach’s treatment notes indicate plaintiff was interactive with



                                           20
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 21 of 25 PageID #:615




appropriate mood/affect, normal attention span and intact memory (Id.). Next, the

ALJ reviewed Dr. Imlach’s opinion that plaintiff’s Asberger’s syndrome leads to

“profound communicative impairments” but the ALJ noted that plaintiff was able to

socialize (he has friends and attends church meetings) which showed his ability to

communicate (Id.).

      The ALJ determined that plaintiff’s subjective complaints and alleged

limitations were not fully persuasive based on the evidence he discussed, plaintiff’s

activities, and the medical opinions and therefore, plaintiff retained the capacity to

work within the limitations set forth in the RFC (R. 22).

      The ALJ found at Step Four that plaintiff was not capable of performing past

relevant work (R. 22). In doing so, the ALJ adopted the findings of the VE (Id.).

      At Step Five, based on plaintiff’s age, education, work experience and RFC,

and based on the VE’s testimony, the ALJ determined that there were jobs in the

national economy that plaintiff could perform and thus he was not disabled (R. 22).

                                    V. Analysis

      I review the ALJ’s decision deferentially to determine if it is supported by

substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is a standard that

“requires more than a mere scintilla of proof and instead such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Walker v.

Berryhill, 900 F.3d 479, 482 (7th Cir. 2018) (internal quotation marks and citation

omitted). The ALJ must “build a logical bridge from the evidence to his conclusion,




                                          21
   Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 22 of 25 PageID #:616




but he need not provide a complete written evaluation of every piece of testimony and

evidence.” Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012) (citation omitted).

       Plaintiff made two arguments in favor of remand: (1) the ALJ failed to

accommodate plaintiff’s chronic migraine headaches in the RFC assessment; and (2)

the ALJ’s Step 3 assessment of the “paragraph B” criteria is unsupported and

unsupportable, and premised upon an untenable assessment of opinion evidence [17

at 6-14]. The case is remanded on the first basis, and, therefore, the second argument

is not addressed.

       Plaintiff claims that the ALJ did not provide any accommodation for his

chronic daily headaches [17 at 6]. He also argues that the ALJ’s RFC assessment

must have incorporated all of plaintiff’s “limitations supported by the medical record”

and cites to 20 C.F.R. § 404.1545, that the ALJ ignored his headache symptoms, and

the ALJ did no analysis of the headache symptoms [17 at 6-8]. The Commissioner

argues that even though the ALJ found that plaintiff did not have any severe physical

impairments, he included limitations in the RFC finding to accommodate plaintiff’s

headaches [24 at 3]. In doing so, the ALJ adopted state agency physician, Dr. Greco’s,

opinion that plaintiff was to avoid concentrated exposure to noise and pulmonary

irritants (Id.).

       Plaintiff relies on Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) in

support of his subjective symptom of pain analysis. Unlike that case, the ALJ here

did not fail to “recognize the years of records” of migraines noting that plaintiff “has

a history of migraine headaches since childhood” (R. 17); 743 F.3d at 1123. But the



                                          22
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 23 of 25 PageID #:617




ALJ did cherry pick the evidence and failed to discuss or balance the reports of

plaintiff’s own doctors. The Commissioner is correct in his brief to point out that the

ALJ recognized some of the medical evidence in the record concerning plaintiff’s

headaches. For example, the ALJ noted plaintiff’s history of migraine headaches since

childhood; his occasional emergency room visits to control his headache symptoms;

the imaging studies that showed no evidence of tumor or demyelinating disease and

a neurological exam that was normal, and an August 26, 2014 MRI of plaintiff’s brain

that demonstrated no intracranial lesion, prominent arachnoid space and no

hydrocephalus; and plaintiff’s appointment with an ophthalmologist thinking his

headaches were associated with issues in his eyes and the ophthalmologist assuring

plaintiff that nothing was wrong with his eyes (R. 17-18). The ALJ also recounted

plaintiff’s testimony regarding the frequency of his headaches at four days a week;

the sharp pain on the right side of his head; staying in his room all day; and his

stoppage of taking medication and only taking over the counter medication for his

headaches (R. 18). Finally, the ALJ also discussed the findings of state agency

medical consultants, Drs. Hinchen and Greco (Id.).

      However, contrary to the Commissioner’s brief that focuses only on the ALJ’s

recounting of the record’s medical evidence of plaintiff’s history of headaches, the ALJ

failed to balance this evidence with the treatment records of plaintiff’s own

physicians, Drs. Lee, Hurley, McCahill, and Imlach (R. 17-18). While an ALJ’s

decision cannot be overturned because one may weigh the evidence differently, the

ALJ must first actually weigh the conflicting evidence. Shideler, 688 F.3d at 310 (“We



                                          23
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 24 of 25 PageID #:618




do not reweigh the evidence or substitute our own judgment for that of the ALJ; if

reasonable minds can differ over whether the applicant is disabled, we must uphold

the decision under review”). Here, it is the absence of balancing of that conflicting

evidence that supports remand.

      An “ALJ must consider subjective complaints of pain if a claimant has

established a medically determined impairment that could reasonably be expected to

produce the pain.” Moore v. Colvin, 743 F. 3d at 1125. Plaintiff established his history

of headaches and testified as to his limitations. His treators discussed plaintiff’s

complaints of pain in his right temple, abnormal findings in his MRI, chronic

headaches, medications, and the suggestion that plaintiff visit a headache clinic. Like

in Moore, here the ALJ failed to address the evidence in a “balanced manner.” The

ALJ recognized plaintiff’s pain but failed to balance plaintiff’s subjective symptoms

with the medical evidence of record, namely the treators’ reports. Id. at 1125-26. This

Court is not here to reweigh the evidence. And after remand, it may likely be that the

outcome will not change. However, it is for the ALJ to address the evidence in a

balanced manner first.




                                          24
  Case: 1:19-cv-00388 Document #: 33 Filed: 09/21/20 Page 25 of 25 PageID #:619




                                   CONCLUSION

      For the foregoing reasons, plaintiff’s motion for summary judgment [16] is

granted, and the Commissioner’s request for affirmation of the ALJ’s decision [24] is

denied. Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is reversed,

and the case is remanded for further proceedings consistent with this opinion. The

case is terminated.



ENTER:




                                        _____________________________________
                                        HEATHER K. McSHAIN
                                        United States Magistrate Judge



DATED: September 21, 2020




                                          25
